Citation Nr: 0827847	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran has a diagnosis of post traumatic stress 
disorder (PTSD).

2.   The evidence does not show that the veteran engaged in 
combat with the enemy during his active military service.

3.  The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service.

4.  Competent medical evidence does not indicate that the 
veteran's hypertension is related to his military service.

5.  Hypertension was not caused or aggravated by active duty 
service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria to establish service connection for 
hypertension, to include as secondary to a service-connected 
disorder, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded 
or how disabilities are rated if service connection is 
granted. Although the RO did not advise the veteran of such 
information, this decision affirms the RO's denial of the 
issues pertaining to PTSD and hypertension, to include as 
secondary to PTSD, and the veteran is therefore not 
prejudiced in regards to lack of Dingess notice. Proceeding 
with this matter in its procedural posture would not 
therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, and lay statements from the veteran are 
associated with the claims file. 

The veteran was afforded a VA examination for PTSD. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not been afforded a VA examination for 
hypertension, as the claim is being denied on the basis that 
there is no in-service incident which may be linked to any 
current diagnosis - the initial prong of a successful claim 
of service connection. See Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998) 
(Holdings that in order to establish service connection, 
there must be (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event). Because the claim is being denied on the 
lack of an in-service event, the conduct of a clarifying VA 
medical examination is not prejudicial to the veteran.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Entitlement to service connection for post traumatic stress 
disorder.

The veteran seeks service connection for PTSD.  Specifically, 
he alleges that while serving on active duty, he saw boys 
blown up by mines, people tortured and killed, and dead 
bodies lined up. Because the preponderance of the evidence is 
again the claim, the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993). In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, plausibility, and consistency with other 
evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The law provides, however, that the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). It is also clear that the Board is not required 
to accept a veteran's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The veteran service treatment records do not indicate any 
complaints, treatment, or diagnosis of PTSD. The veteran's 
service treatment records do indicate a psychological 
evaluation was conducted in February 1968 due to serious 
domestic problems.  The veteran's separation examination is 
negative for any psychiatric disorders.

The veteran has a current diagnosis of PTSD (See February 
2004 VA medical exanimation), the remaining question is 
whether there is an in-service stressor; if there is 
corroborating evidence that his claimed stressors occurred. 

The veteran claims PTSD based on seeing dead bodies, people 
tortured and killed, and boys blown up, however, here no is 
credible evidence which corroborates the veteran's account of 
the stressor incidents. 

The Board acknowledges that the veteran has been diagnosed 
with PTSD by a VA examiner, who has related the veteran's 
PTSD to his claimed stressors, as noted above. However, this 
diagnosis was based on an account of unverified stressors 
reported by the veteran. In this case, the Board finds that 
the record is devoid of evidence that actually corroborates 
the occurrence of the veteran's claimed stressors. Hence, an 
essential criterion for establishing service connection for 
PTSD, as set forth in 38 C.F.R. § 3.304(f) (2007), is not 
met.

Accordingly, the veteran's lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of any of the  claimed 
stressors. The veteran submitted a letter and PTSD 
questionnaire in July 2004.  In a July 2004 follow-up letter, 
the RO requested additional information which might serve to 
verify the veteran's stressors. The veteran responded by 
returning the same July 2004 PTSD questionnaire with some 
additional information, however, the RO determined in a 
November 2006 "Formal Finding on a Lack of Information 
Required to Verify Stressors in Connection to the PTSD 
Claim" memorandum, that the veteran's information was 
insufficient to allow for a document search. The Board 
agrees, and notes the duty to assist is not a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

The veteran's own allegations and written statements that he 
has PTSD due to service is not competent medical evidence as 
to the presence of any such disorder. In this case, there has 
been no showing that the veteran has the requisite medical 
knowledge or background to offer any such opinion. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 

Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder.

The veteran seeks service connection for hypertension, and 
alleges his hypertension may also be due secondarily to his 
diagnosis of PTSD. Because the preponderance of the evidence 
is again the claim, the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2005). See Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a). See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of hypertension.  

Private medical records from Pungo Family Medicine indicate 
that the veteran has been treated since September 2003 for 
hypertension.  There is no evidence associated with the 
diagnosis of hypertension that links it to active service or 
to the veteran's diagnosis of PTSD.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
hypertension, nor is there any competent medical evidence 
indicating a diagnosis of hypertension within one year of the 
veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Nor is there any evidence of continuity of symptomatology. 
The first notation of a hypertension associated with the 
record is a September 2003 private medical record. This 
medical record noted a diagnosis of hypertension 
approximately 35 years after the veteran's separation from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hypertension within 
the first post-service year.  Accordingly, the statutory 
presumption contained in  38 C.F.R. §§ 3.307 and 3.309 is not 
for application. 

Since the veteran is not service-connected for PTSD, 
secondary service connection cannot be established for any 
disabilities related to PTSD. 

The veteran's PTSD is not service-connected and the evidence 
does not show, nor does the veteran allege, that hypertension 
is due to any other service-connected disability. Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), see Schroeder and Combee, 
supra.  

As the disposition of this secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a 
consequence, service connection for hypertension as secondary 
to PTSD is not warranted by law. 38 C.F.R. § 3.310(a)(b).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, to include as 
secondary to PTSD, and the benefit-of-the-doubt rule is not 
for application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).




ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


